DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           HILARY ROSELLI,
                              Appellant,

                                      v.

                         JASON ALEXANDRE,
                              Appellee.

                               No. 4D21-3004

                               [April 28, 2022]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Renatha Francis, Judge; L.T. Case
No. 502021DR007872.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas and Stephanie L. Serafin
of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, for appellant.

   Christopher Bruce and Sarina M. Alba of Bruce Law Firm, P.A., West
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and ARTAU, JJ., concur.

                           *          *           *

    Not final until disposition of timely filed motion for rehearing.